 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIGUEL ANGEL SANCHEZ,                              Case No.: 19cv1383-CAB (KSC)
12                                    Petitioner,
                                                        ORDER DISMISSING PETITION FOR
13   v.                                                 WRIT OF HABEAS CORPUS AND
                                                        DENYING APPLICATION TO
14   PATRICK COVELLO, Warden,
                                                        PROCEED IN FORMA PAUPERIS AS
15                                  Respondent.         MOOT
16
17         Petitioner, a state prisoner incarcerated at the R. J. Donovan Correctional Facility
18   (“RJDCF”) in San Diego, California, and proceeding pro se, has submitted a Petition for a
19   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a copy of his inmate
20   trust account statement which the Court construes as a request to proceed in forma pauperis.
21   (ECF Nos. 1-2.) Petitioner claims the RJDCF staff has harassed him by damaging his legal
22   mail and personal property. (ECF No. 1 at 3, 5-6.) For the following reasons, the Petition
23   is dismissed without prejudice to Petitioner to present his claim in a civil rights complaint,
24   and his in forma pauperis application is denied as moot.
25         A state prisoner’s claims either lie at “the core of habeas corpus” and are subject to
26   the provisions of the Anti-terrorism and Effective Death Penalty Act (“AEDPA”), or they
27   “challenge[] any other aspect of prison life” and are subject to the provisions of the Prison
28   Litigation Reform Act (“PLRA”) and “must be brought, if at all, under § 1983.” Nettles v.

                                                    1
                                                                                 19cv1383-CAB (KSC)
 1   Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc), citing Preiser v. Rodriguez, 411
 2   U.S. 475, 487 (1973), and Skinner v. Switzer, 562 U.S. 521, 535 n.13 (2011). A court may
 3   construe a habeas petition which presents claims which do not lie at the core of habeas as
 4   a § 1983 action “after notifying and obtaining informed consent from the prisoner.” Id. at
 5   936 (“If the complaint is amenable to conversion on its face, meaning it names the correct
 6   defendants and seeks the correct relief, the court may recharacterize the petition so long as
 7   it warns the pro se litigant of the consequences of the conversion and provides an
 8   opportunity for the litigant to withdraw or amend his or her complaint.”)
 9         Petitioner claims the RJDCF staff has inspected and torn his incoming mail and has
10   lost or damaged his personal property in an attempt to harass him as a result of an inmate
11   grievance he filed in 2018, and seeks a restraining order preventing them from continuing
12   to do so. (ECF No. 1 at 3, 5-6.) This claim does not lie within the core of habeas corpus
13   because success on the merits would not “necessarily” affect the duration of his
14   confinement, and therefore the claim “must be brought, if at all, under § 1983.” Nettles,
15   830 F.3d at 927.
16         Although the Court may construe a habeas petition which presents claims which do
17   not lie at the core of habeas as a § 1983 action, “after notifying and obtaining informed
18   consent from the prisoner,” the Court declines to so construe this action. See Nettles, 830
19   F.3d at 936 (“If the complaint is amenable to conversion on its face, meaning it names the
20   correct defendants and seeks the correct relief, the court may recharacterize the petition so
21   long as it warns the pro se litigant of the consequences of the conversion and provides an
22   opportunity for the litigant to withdraw or amend his or her complaint.”) There are no
23   allegations against the named Respondent in this action (the Warden of RJDCF), and it is
24   unclear who Petitioner seeks to hold personally responsible for the alleged denial of his
25   federal rights. See e.g. Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“The inquiry
26   into causation must be individualized and focus on the duties and responsibilities of each
27   individual defendant whose acts or omissions are alleged to have caused a constitutional
28   deprivation.”), citing Rizzo v. Goode, 423 U.S. 362, 370-71 (1976). The interests of justice

                                                   2
                                                                                 19cv1383-CAB (KSC)
 1   do not counsel in favor of this Court construing this action as a § 1983 Complaint for that
 2   reason, and because it might expose Petitioner to the provisions of the PLRA, one of which
 3   provides that the entire $350 civil filing fee must be collected even if he qualifies to proceed
 4   in forma pauperis, and regardless of whether his action is ultimately dismissed. Bruce v.
 5   Samuels, 577 U.S. ___, 136 S. Ct. 627, 630 (2016). Accordingly, the Court declines to
 6   construe this action as a civil rights complaint pursuant to 42 U.S.C. § 1983. See Nettles,
 7   830 F.3d at 936.
 8         This action is DISMISSED without leave to amend but without prejudice to
 9   Petitioner to seek relief in a civil rights complaint pursuant to 42 U.S.C. § 1983. The
10   application to proceed in forma pauperis is DENIED as moot. The Clerk of Court will
11   send Petitioner a blank Southern District of California 42 U.S.C. § 1983 civil rights
12   complaint form along with a copy of this Order.
13         IT IS SO ORDERED.
14   Dated: July 26, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   19cv1383-CAB (KSC)
